PER CURIAM.
The defendant, Pan American Life Insurance Company, appeals a final summary judgment. The matter came before the court upon a “stipulation as to facts and documents.”1
Three points are presented on appeal, none of which urges that there was a factual issue to be determined. Therefore, the questions before us are whether the court applied the correct law and whether, under that law, the appellee was entitled to a final summary judgment. The law applicable to this case has been established by Pan-American Life Insurance Company v. Recio, Fla.App.1963, 154 So.2d 197, certiorari quashed in Fla., 156 So.2d 857, U.S. certiorari denied in 377 U.S. 990, 84 S.Ct. 1908, 12 L.Ed.2d 1044. See also Pan-American Life Insurance Company v. Blanco, 362 F.2d 167 (5th Cir.1966).
Affirmed.

. “THIS CAUSE was heard upon the Plaintiff’s Motion for Summary Judgment. The Court heard argument of counsel and received legal memoranda from each party. The parties filed a ‘Stipulation as to Facts and Documents’ in which all material facts and all pertinent documents, decrees and correspondence were stipulated. The Court finds that there are no genuine issues of material fact and that, as a matter of law, the Dominican Republic confiscation decrees do not bar Plaintiff’s claim and that Plaintiff’s letters to Defendant in 1962 do not constitute a cancellation of the policy sued upon. The Court further finds, as a matter of law, that Defendant’s breach of the subject policy occurred in 1969 and that the insurance policy, as stipulated to by the parties, was under seal.”